 Case 5:17-cv-00119-RSB-BWC Document 125 Filed 06/14/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 HARLEM MARTINEZ,

                Plaintiff,                              CIVIL ACTION NO.: 5:17-cv-119

        v.

 WARDEN HILTON HALL, et. al.,

                Defendants.


                                           ORDER

       The Judgment of the Court in the above-styled action having been affirmed by the United

States Court of Appeals for the Eleventh Circuit,

       IT IS ORDERED AND ADJUDGED that the Mandate of the United States Court of

Appeals is made the Order of this Court.

       SO ORDERED, this 14th day of June, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
